DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Claim Objection (minor informality)
Claims 1-20 are currently being examined.
With respect to Claim 1, the preamble cites a system for removing seeds.  However, certain dependent claims make reference to removing plants.  The devices for removing seeds are different from the devices for removing plants.  As a result, it is unclear as to what is being claimed as the invention when the claim limitation states “the removing device to remove one or more of the one or more contaminated seeds and the one or more contaminated plants”.   Appropriate correction is required to avoid a 112(b) rejection.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deppermann (US Patent Application Publication No. 2005/0082207).
With respect to independent Claim 1, Deppermann discloses the limitations of independent claim 1 as follows:
A system for removing seeds, the system comprising:	   
a track;  (See Par. 0029; Fig. 1; Ref. Numeral 28(track)
one or more carts moveably disposed on the track;	(See Par. 0029; Fig. 1; Ref. Numeral 26(cart)
one or more sensors;	(See Pars. 0029, 0035; Fig. 1; Ref. Numeral 56(sensors)
a removing device; (See Pars. 0062, 0066; Figs. 1, 8; Ref. Numeral 200(removing device)  and
a controller comprising: (See Par. 0032; Figs. 1, 11; Ref. Numeral 46(controller)
one or more processors;  (See Par. 0032; Figs. 1, 11; Ref. Numeral "computer"(processor)
one or more memory modules; and	(See Pars. 0032, 0034; Figs. 1, 11; Ref. Numerals "computer"(processor), "memory"(memory)
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to:	(See Pars. 0032, 0034; Figs. 1, 11; Ref. Numerals "computer"(processor), "memory"(memory), "programming"(instructions)
determine a location of one or more of one or more contaminated seeds and one or more contaminated plants on the one or more carts based on information received from the one or more sensors; and	(See Pars. 0034, 0051, 0053; Figs. 1, 7A; Ref. Numeral 26(cart), 30(optical sensor)
instruct the removing device to remove one or more of the one or more contaminated seeds and the one or more contaminated plants based on the location.  	(See Pars. 0062, 0065, 0066; Figs. 1, 8; Ref. Numeral 16(seed), 26(cart), 46(controller), 200(removing device)

With respect to Claim 3, which depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Deppermann discloses as follows:
The system of claim 1, wherein one or more trays are disposed on the one or more carts, each of the one or more trays comprising a plurality of cells, each cell supporting one or more of one or more seeds and one or more plants.  	(See Par. 0029; Fig. 1; Ref. Numeral 16(seeds), 24(cells), 26(cart)

With respect to Claim 12, which depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1 which are incorporated herein by reference.  With respect to Claim 12, Deppermann discloses:
The system of claim 1, wherein: 
the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to:	(See Pars. 0032, 0034; Figs. 1, 11; Ref. Numerals "computer"(processor), "memory"(memory), "programming"(instructions)
determine an area with contamination or other impurities in one or more cells on a cart based on input from the one or more sensors; and	(See Pars. 0034, 0051, 0053; Figs. 1, 7A; Ref. Numeral 26(cart), 30(optical sensor)
control the removing device to remove one or more of the one or more contaminated seeds and the one or more contaminated plants.	(See Pars. 0062, 0065, 0066; Figs. 1, 8; Ref. Numeral 16(seed), 26(cart), 46(controller), 200(removing device)

With respect to independent Claim 13, Deppermann discloses the limitations of independent claim 13 as follows:
A method of removing one or more of contaminated seeds and contaminated plants from a cart comprising one or more trays travelling along a track in a grow pod, the method comprising:	   
receiving, by a controller of the grow pod, data from one or more sensors associated with one or more cells of the one or more trays;	(See Pars. 0034, 0051, 0053; Figs. 1, 7A; Ref. Numeral 26(cart), 30(optical sensor), 46(controller)
determining, by the controller of the grow pod, one or more contaminated seeds and one or more contaminated plants based on data from the one or more sensors;	(See Pars. 0034, 0051, 0053; Figs. 1, 7A; Ref. Numeral 26(cart), 30(optical sensor)
determining, by the controller of the grow pod, a location of one or more of the one or more contaminated seeds and the one or more contaminated plants in response to a determination of the one or more contaminated seeds and the one or more contaminated plants; (See Pars. 0034, 0051, 0053; Figs. 1, 7A; Ref. Numeral 26(cart), 30(optical sensor)  and
transmitting, by the controller of the grow pod, an instruction for removing one or more of the one or more contaminated seeds and the one or more 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann, as applied to the claims set forth hereinabove, in view of Keller et al (US Patent Application Publication No. 2002/0070150). 
With respect to Claim 2, which depends from independent claim 1, 
The system of claim 1, wherein the removing device (See Deppermann: Pars. 0062, 0065, 0066; Figs. 1, 8; Ref. Numeral 16(seed), 26(cart), 46(controller), 200(removing device) is a vacuum robot arm. (See Keller et al: Pars. 0006, 0008, 0010, 0033, 0039, 0042, 0048-0050, 0055; Figs. 1-3; Ref. Numerals 10(vacuum robot), 24,26(removing devices)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Deppermann with Keller et al, which teaches a robotic seed handling device, to have the seed removing device be a robot arm with a vacuum device attached to the robot arm in order to improve the seed removal efficiency and automate the seed removing process by employing a robot which can be taught to remove only contaminated seeds from the trays. 

With respect to Claim 4, which ultimately depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 4, Deppermann and Keller et al disclose as follows:
The system of claim 3, wherein the one or more sensors comprise one or more of a camera, (See Deppermann: Pars. 0029, 0035, 0051; Figs. 1, 6; Ref. Numeral 56(sensors), 110(camera) a contaminant sensor, and a weight sensor.  (See Pars. 0014, 0094, 0095; Figs. 1-3; Ref. Numerals 84(weighing station)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the combined teachings of Deppermann and Keller et al with the further teachings of Keller et al to employ a weighing device to weigh the seeds because a weight change may indicate contamination of the seeds, which would require removal of the contaminated seeds.

 Claim 5, which ultimately depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Keller et al disclose as follows:
The system of claim 4, wherein the weight sensor is configured to measure a weight of one or more seeds based on one or more of the weight of individual cells and the weight of the one or more trays.  (See Pars. 0094, 0095; Fig. 12D; 28(trays)

With respect to Claim 14, which depends from independent claim 13, Deppermann teaches all of the limitations of Claim 13 which are incorporated herein by reference.   With respect to Claim 14, Keller et al disclose as follows:
The method of claim 13, wherein the determination of one or more contaminated seeds is based on a weight of one or more of an individual cell and a group of cells.  	(See Pars. 0094, 0095; Fig. 12D; 28(trays)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Deppermann with the teachings of Keller et al to employ a weighing device to weigh the seeds because a weight change may indicate contamination of the seeds, which would require removal of the contaminated seeds.

With respect to Claim 16, which depends from independent claim 13, Deppermann teaches all of the limitations of Claim 13 which are incorporated herein by reference.   With respect to Claim 16, Keller et al disclose as follows:
The method of claim 13, wherein one or more of the one or more contaminated seeds and the one or more contaminated plants are removed (See Deppermann: Pars. 0062, 0065, 0066; Figs. 1, 8; Ref. Numeral 16(seed), 26(cart), 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Deppermann with Keller et al, which teaches a robotic seed handling device, to have the seed removing device be a robot arm with a vacuum device attached to the robot arm in order to improve the seed removal efficiency and automate the seed removing process by employing a robot which can be taught to remove only contaminated seeds from the cells. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann and Keller et al, as applied to the claims set forth hereinabove, in further view of Alexander et al (US Patent Application Publication No. 2019/0021238). 
With respect to Claim 6, which ultimately depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1, and Deppermann and Keller et al together teach all of the limitations of Claim 4, which are incorporated herein by reference. With respect to Claim 6, Alexander et al disclose as follows:
The system of claim 4, wherein the contaminant sensor is disposed within an individual cell of the plurality of cells in a tray on each of the one or more carts. (See Pars. 0010, 0071, 0072, 0083, 0095; Figs. 4, 11A-11D; Ref. Numerals 104(cell), 110(sensor)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Deppermann and Keller et al with the teachings of Alexander et al because Alexander et al discloses a contaminant sensor being disposed within an individual cell of a growing plant in an agricultural growing facility.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann, as applied to the claims set forth hereinabove, in view of Hassle (WO 2013/066254) and Martin (US Patent No. 6,065,463). 
With respect to Claim 7, which depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1 which are incorporated herein by reference. With respect to Claim 7, Hassle and Martin et al disclose as follows:
The system of claim 1, wherein the track resides in a grow pod (See Hassle: Pg. 7, Lines 10-16; Pg. 10, Lines 1-13; Pg. 13, Line 23-Pg. 14, Line 3; Fig. 1; Ref. Numerals 3,3'(tracks), "greenhouse"(grow pod) and includes an ascending portion, a connecting portion, and a descending portion. 	(See Martin: Col. 2, Lines 41-65; Fig. 3, 256(ascending circular spiral), 258(descending circular spiral) , 264(connecting portion)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Deppermann with the teachings of Hassle and Martin to employ a grow pod that includes an ascending portion, a connecting portion, and a descending portion in order to have a system for moving trays of plants in a precise manner that allows the trays of plants to receive light and water in a manner that requires much less floor space than a single level greenhouse.

With respect to independent Claim 18, Deppermann discloses the limitations of independent Claim 18 as follows:
A grow pod for growing one or more plants, the grow pod comprising:
one or more carts moveably disposed on the track;	(See Par. 0029; Fig. 1; Ref. Numeral 26(cart)
one or more sensors;	(See Pars. 0029, 0035; Fig. 1; Ref. Numeral 56(sensors)
a removing device; (See Pars. 0062, 0066; Figs. 1, 8; Ref. Numeral 200(removing device) and
a controller comprising: (See Par. 0032; Figs. 1, 11; Ref. Numeral 46(controller)
one or more processors;  (See Par. 0032; Figs. 1, 11; Ref. Numeral "computer"(processor)
one or more memory modules; and	(See Pars. 0032, 0034; Figs. 1, 11; Ref. Numerals "computer"(processor), "memory"(memory)
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to:	(See Pars. 0032, 0034; Figs. 1, 11; Ref. Numerals "computer"(processor), "memory"(memory), "programming"(instructions)
determine a location of one or more of one or more contaminated seeds and one or more contaminated plants on the one or more carts based on information received from the one or more sensors; and	(See Pars. 0034, 0051, 0053; Figs. 1, 7A; Ref. Numeral 26(cart), 30(optical sensor)
instruct the removing device to remove one or more of the one or more contaminated seeds and the one or more contaminated plants based on the location.  	(See Pars. 0062, 0065, 0066; Figs. 1, 8; Ref. Numeral 16(seed), 26(cart), 46(controller), 200(removing device)
However, Deppermann does not disclose the limitation related to a track comprising a plurality of curved track sections and a plurality of straight track sections.  With respect to that limitation Hassle and Martin disclose as follows: 
a track (See Hassle: Pg. 7, Lines 10-16; Pg. 10, Lines 1-13; Pg. 13, Line 23-Pg. 14, Line 3; Fig. 1; Ref. Numerals 3,3'(tracks), "greenhouse"(grow pod) comprising a plurality of curved track sections and a plurality of straight track sections; (See Martin: Col. 2, Lines 41-65; Fig. 3, 256(ascending circular spiral), 258(descending circular spiral) , 264(connecting portion)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Deppermann with the teachings of Hassle and Martin to employ a grow pod that includes a track comprising a plurality of curved track sections and a plurality of straight track sections in order to have a system for moving trays of plants in a precise manner that allows the trays of plants to receive light and water in a manner that requires much less floor space than a single level greenhouse.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann, Hassle, and Martin, as applied to the claims set forth hereinabove, in further view of Ueda et al (US Patent No. 6,657,656). 
With respect to Claim 8, which ultimately depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1, and Deppermann, Hassle, and Martin together teach all of the limitations of Claim 7, which are incorporated herein by reference. With respect to Claim 8, Deppermann, Hassle, Martin, and Ueda et al disclose as follows:
The system of claim 7, wherein the track comprises a top and a bottom,		 (See Hassle: Pg. 7, Lines 10-16; Pg. 10, Lines 1-13; Pg. 13, Line 23-Pg. 14, Line 3; Fig. 1; Ref. Numerals 3,3'(tracks) and See Martin: Col. 2, Lines 41-65; Fig. 3, 256(ascending circular spiral), 258(descending circular spiral) , 264(connecting portion)	
a camera (See Deppermann: Pars. 0029, 0035, 0051; Figs. 1, 6; Ref. Numeral 56(sensors), 110(camera) is configured to travel along a bottom of the track.   (See Ueda et al: Col. 2, Line 64-Col. 3, Line 8; Figs. 2, 3; Ref. Numerals 5(camera), 8(cart), 9(tray), 12(seed/plant), 4(conveyor portion)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Deppermann, Hassle, and Martin with the teachings of Ueda et al to have a camera that is position above a track and configured to move laterally in order to take images of the trays as they pass below the camera.  The manner in which the camera is positioned and attached to a structure to take images of objects passing below the camera is a design decision made by one with skill in the art based on the particular system and structure. 

With respect to Claim 9, which ultimately depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1, and Deppermann, Hassle, Martin, and Ueda et al together teach all of the limitations of Claim 8, which are incorporated herein by reference. With respect to Claim 9, Deppermann discloses as follows:
The system of claim 8, wherein: 
the camera is configured to receive visual data about one or more of one or more seeds and one or more plants, and	(See Pars. 0032, 0034, 0052, 0053; Figs. 1, 11; Ref. Numerals 110(camera), 30(imaging system), "computer"(processor), "memory"(memory), "programming"(instructions)
the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to control the removing device to remove one or more of the one or more contaminated seeds and the one or more contaminated plants based on the visual data.  (See Pars. 0032, 0034, 0052, 0053, 

With respect to Claim 11, which ultimately depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1, and Deppermann, Hassle, Martin, and Ueda et al together teach all of the limitations of Claim 9, which are incorporated herein by reference. With respect to Claim 9, Ueda et al discloses as follows:
The system of claim 9, wherein the camera is configured to move along the bottom of the track and movement of the camera is associated with movement of the one or more carts.  (See Col. 2, Line 64-Col. 3, Line 8; Figs. 2, 3; Ref. Numerals 5(camera), 8(cart), 9(tray), 12(seed/plant), 4(conveyor portion) 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann and Keller et al, as applied to the claims set forth hereinabove, in further view of Lee et al (US Patent Application Publication No. 2016/0050852). 
With respect to Claim 10, which ultimately depends from independent claim 1, Deppermann teaches all of the limitations of Claim 1, and Deppermann, Hassle, Martin, and Ueda et al together teach all of the limitations of Claim 9, which are incorporated herein by reference. With respect to Claim 10, Deppermann, Keller et al, and Lee et al disclose as follows:
The system of claim 9, wherein the removing device is one or more of a vacuum robot arm (See Deppermann: Pars. 0062, 0065, 0066; Figs. 1, 8; Ref. Numeral 16(seed), 26(cart), 46(controller), 200(removing device) and See Keller et al: Pars. 0006, 0008, 0010, 0033, 0039, 0042, 0048-0050, 0055; Figs. 1-3; Ref. Numerals 10(vacuum robot), 24,26(removing devices)  and a cutting robot arm. (See Lee et al: Pars. 0011, 0012, 0031-0036, 0040, 0051; Figs. 1, 10, 12; Ref. Numerals 10(robot), 200(EOAT), 250(cutting tool), 291(robot arm)
.
 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann, Hassle, and Martin, as applied to the claims set forth hereinabove, in further view of Keller et al and Ueda et al. 
With respect to Claim 19, which depends from independent claim 18, Deppermann teaches all of the limitations of Claim 1, and Deppermann, Hassle, and Martin together teach all of the limitations of Claim 18, which are incorporated herein by reference. With respect to Claim 19, Deppermann and Ueda et al disclose as follows:
The grow pod of claim 18, wherein: 
the track comprises a top and a bottom,  (See Hassle: Pg. 7, Lines 10-16; Pg. 10, Lines 1-13; Pg. 13, Line 23-Pg. 14, Line 3; Fig. 1; Ref. Numerals 3,3'(tracks)	 and See Martin: Col. 2, Lines 41-65; Fig. 3, 256(ascending circular spiral), 258(descending circular spiral) , 264(connecting portion)	
the one or more sensors comprise a camera,  (See Deppermann: Pars. 0029, 0035, 0051; Figs. 1, 6; Ref. Numeral 56(sensors), 110(camera) 	
the one or more carts are disposed on the top of the track,	(See Par. 0029; Fig. 1; Ref. Numeral 26(cart)					
the camera is disposed on the bottom of the track,	(See Ueda et al: Col. 2, Line 64-Col. 3, Line 8; Figs. 2, 3; Ref. Numerals 5(camera), 8(cart), 9(tray), 12(seed/plant), 4(conveyor portion)
the camera generates visual data associated with one or more of the one or more contaminated seeds and the one or more contaminated plants, and	(See Deppermann: Pars. 0032, 0034, 0052, 0053; Figs. 1, 11; Ref. Numerals 110(camera), 30(imaging system), "computer"(processor), "memory"(memory), "programming"(instructions) 				
the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the removing device to remove one or more of the one or more contaminated seeds and the one or more contaminated plants based on the visual data.  	(See Deppermann: Pars. 0032, 0034, 0052, 0053, 0062, 0065, 0066; Figs. 1, 8; Ref. Numeral 16(seed), 26(cart), 46(controller), 200(removing device)					
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Deppermann, Hassle, and Martin with the further teachings of Deppermann and Ueda et al to have a camera that is position above a track and configured to move laterally in order to take images of the trays as they pass below the camera.  The manner in which the camera is positioned and attached to a structure to take images of objects passing below the camera is a design decision made by one with skill in the art based on the particular system and structure.

With respect to Claim 20, which ultimately depends from independent claim 18, 
The grow pod of claim 19, wherein the camera is configured to travel along the track and in a direction perpendicular to the track.  	(See Col. 2, Line 64-Col. 3, Line 8; Figs. 2, 3; Ref. Numerals 5(camera), 8(cart), 9(tray), 12(seed/plant), 4(conveyor portion) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann, as applied to the claims set forth hereinabove, in view of Alexander et al. 
With respect to Claim 15, which depends from independent claim 13, Deppermann teaches all of the limitations of Claim 13, which are incorporated herein by reference. With respect to Claim 15, Alexander et al disclose as follows:
The method of claim 13, further comprising detecting via a contaminant sensor a contamination within an individual cell of the one or more cells.   (See Pars. 0010, 0071, 0072, 0083, 0095; Figs. 4, 11A-11D; Ref. Numerals 104(cell), 110(sensor)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Deppermann with the teachings of Alexander et al because Alexander et al discloses a contaminant sensor being disposed within an individual cell of a growing plant in an agricultural growing facility.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann, as applied to the claims set forth hereinabove, in view of Lee et al. 
With respect to Claim 17, which depends from independent claim 13, 
The method of claim 13, wherein one or more of the one or more contaminated seeds and the one or more contaminated plants are removed with a cutting robot arm.  (See Pars. 0011, 0012, 0031-0036, 0040, 0051; Figs. 1, 10, 12; Ref. Numerals 10(robot), 200(EOAT), 250(cutting tool), 291(robot arm)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Deppermann with the teachings of Lee et al, which teaches an agricultural robot system, to use a cutting robot arm when the task requires cutting pieces off of a plant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        January 14, 2020